Citation Nr: 0917970	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for nephrosclerosis, 
claimed as kidney failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to 
April 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In November 2008 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Therefore the Board may consider this evidence in the first 
instance. 

The Veteran's representative has made a motion to Advance on 
Docket due to the Veteran's advanced age.  The motion was 
granted and this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The Veteran's current kidney condition was not present in 
service or within one year of discharge and is not related to 
service.  


CONCLUSION OF LAW

A chronic kidney disability was not incurred during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for 
nephrosclerosis, claimed as kidney failure.  He contends that 
treatment with sulfur pills during service caused his current 
kidney problems.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), nephritis, and calculi of the 
kidney, may be presumed to have been incurred in service if 
they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A search for service treatment records (STRs) yielded no 
findings of records.  The Board notes VA's heightened duty to 
assist the Veteran with the development of his claim where 
STRs are unavailable.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); 
cert. denied 127 S. Ct. 2265, 167 L. Ed. 2d 1093 (2007). 

VA medical records include a February 2003 medical checkup 
that diagnosed the Veteran with hypertension and renal 
abnormality.  In an April 2003 kidney examination the Veteran 
reported a history of proteinuria.  Ultrasound results noted 
no evidence of hydronephrosis or perinephric fluid.  There 
was a 5 to 8 mm. hyperechoic focus in the lower pole of the 
right kidney which was suspicious for a kidney stone.  In 
June 2003 the Veteran was diagnosed with chronic renal 
disease.  During a February 2006 examination the Veteran was 
diagnosed with chronic kidney disease from hypertension/NSAID 
use.  Subsequent VA visits in May 2007, August 2007, November 
2007, and January 2008 noted the cause of his chronic kidney 
disease as hypertension.  In a May 2007 examination the 
provider noted that the possible cause of the chronic kidney 
disease could have been crystallization from sulfur pills 
taken during active military service.  During a January 2008 
examination the physician noted that the Veteran had a 
history of kidney infection in service and that his treatment 
with sulfur pills could have crystallized in his urine and 
would cause kidney damage that could have contributed to his 
present kidney problems.  A basis for this opinion was not 
provided.  In another January 2008 nephrology examination the 
Veteran was diagnosed with chronic kidney disease stage 4.  
The physician noted that the Veteran likely had 
ischemic/tubulointerstitial disease, noting that the etiology 
was unclear.

In February 2008 the Veteran was afforded a compensation and 
pension (C&P) genitourinary examination.  During the 
examination the Veteran reported that he was treated for a 
kidney infection in Korea and was hospitalized for a week for 
treatment.  He stated that during his hospitalization he was 
taking sulfur drugs.  The examiner noted that a review of the 
Veteran's electronic medical records show the nephrologist 
repeatedly stating that the Veteran's chronic kidney disease 
was due to hypertension.  Diagnosis was chronic renal disease 
due to arteriolonephrosclerosis from hypertension.  The 
examiner opined that the Veteran's chronic renal disease was 
due to hypertension and less likely than not related to sulfa 
drugs taken in service.  Rationale for this opinion was not 
provided.

Correspondence dated in March 2009 from a nurse reported as 
follows:

The records show the results of a 
urinalysis showing his urine to be strong 
and hazy with numerous white blood cells 
consistent with a diagnosis of infection.

During this time frame the older, less 
soluble sulfonamides were primarily use 
[sic] in the treatment of urinary tract 
infections.  Crystalluria was an untoward 
reaction that could be caused by the use 
of this class of medications.  In adults, 
fluid intake should have been such as to 
ensure a daily urine volume of at least 
1200 ml.

According to [the Veteran], he was not 
told of the need to drink plenty of 
fluids.  Instead, he was taking his 
sulfonamide without any water.  Due to 
there not being any other records to 
prove contrary, it is more likely than 
not, that [the Veteran] did not ingest 
enough fluids and did suffer with 
crystalluria.

During his November 2008 Board hearing the Veteran testified 
that he was informed by the VA physicians that have treated 
his kidneys that crystallization with sulfur pills without 
adequate water coverage started his kidney failure.  He 
stated that the three VA physicians that provided this 
information have been treating him for kidney failure for 
nearly six years.  

In December 2008, the Board requested a medical expert 
opinion from the Veterans Health Administration pursuant to 
38 C.F.R. § 20.901.

A memorandum dated in February 2009 from the chief of the 
Nephrology Section opined as follows:

It is claimed that as a consequence of 
poor hydration the patient may have 
developed crystal nephropathy.  The most 
common presentation of sulfonamide 
related crystal nephropathy induced by 
the poorly soluble sulfonamides available 
in the early 50's was hematuria, renal 
colic and acute renal failure.  According 
to the documents made available to me 
this patient experienced none of them.  
Furthermore progression of acute crystal 
nephropathy to chronic renal failure is 
not common.  On the other hand this 
patient has had hypertension for many 
years and hypertension is the second most 
common cause of chronic renal failure in 
the United States.  In addition, 
according with the notes the patient has 
had long standing arthritic problems that 
required the use of NSAID's which may 
affect kidney function and may also 
promote progression of renal disease 
associated with hypertension.

In summary, it is my opinion that crystal 
induced chronic renal disease initiated 
by sulfonamide administration in the 50's 
is the unlikely (below 50%) cause of 
chronic renal failure in this patient.

The Veteran has argued that the nurse's statement and 
treating VA physicians' notes are entitled to greater weight 
as the VA physicians have been treating the Veteran for his 
kidney condition for six years.  

A VA physician noted in May 2007 that a possible cause of 
chronic kidney disease could have been crystallization from 
sulfur taken during service, however no rationale was 
provided for this opinion.  Moreover, the ultimate diagnosis 
was chronic kidney disease from hypertension/NSAID use.  
Based on the speculative nature of this statement, it is 
entitled to only minimal probative value.  

In January 2008, a medical practitioner noted that the 
Veteran reported that he had a history of a kidney infection 
in service, and was treated with sulfur pills which 
crystallized in his urine.  It was also noted that "[t]his 
event would cause kidney damage and would contribute to his 
current kidney failure."  No rationale was provided.  

In December 2006 and January 2008, the Veteran also submitted 
internet articles regarding the development of acute renal 
failure and the causes of chronic kidney disease.  However, 
the articles are too general in nature to provide, alone, the 
necessary evidence to show that the Veteran has kidney 
failure due to the use of sulfonamides.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  A medical treatise, 
textbook, or article must provide more than speculative, 
generic statements not relevant to the Veteran's claim.  
Rather, it must discuss generic relationships with a degree 
of certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the articles do 
not address the facts of the Veteran's specific case.  The 
Board concludes that the article does not show the Veteran 
has kidney failure due to sulfonamides.  

Further, the March 2008 nurse's opinion is afforded no 
probative weight as she noted that it was more likely than 
not that he suffered with crystalluria in service but did not 
link his current disability to that event.  

The Board, however, finds that the VA opinion dated in 
February 2009, which was provided by the chief VA physician 
in the Nephrology Section, is entitled to great probative 
value as a definitive opinion with a supportive rationale was 
provided.  The physician explained what the most common 
presentations of sulfonamide related crystal nephropathy 
induced by the poorly soluble sulfonamides available in the 
1950s were and noted that none of those complications was 
shown in the Veteran.  The February 2009 VA opinion also 
noted that the Veteran had hypertension for many years which 
is the second most common cause of chronic renal failure in 
the United States.  It was also noted that the Veteran has 
long-standing arthritis which required the use of NSAID's 
which also may affect kidney function and may also promote 
the progression of renal disease associated with 
hypertension.  After considering all these factors, the 
opinion provided was that the in-service event was the 
unlikely cause of renal failure in the veteran.  This highly 
probative evidence outweighs the speculative May 2007 opinion 
and the January 2008 opinion, for which no rationale was 
provided.    

In that regard, the Board also notes the 50 year lapse from 
the time of the Veteran's separation from service, finding no 
kidney condition upon examination, until the 2002 diagnosis.  
This significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
hypertension disorder and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for nephrosclerosis, claimed as kidney failure.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in December 2006 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that she was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how 
VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for 
service connection.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  In 
addition, the Veteran has been accorded a C&P examination; 
the report of which is of record.  The Board is satisfied 
that VA has sufficiently discharged its duty in this matter, 
including its heightened duty to assist the Veteran with the 
development of his claim when STRs are unavailable.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for nephrosclerosis, claimed as kidney 
failure is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


